                         Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 1 of 36

l   .   -.




        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
             -   -   -    -   -   -   -   -   -   -   -   -   -       X

             UNITED STATES OF AMERICA                                        SEALED SUPERSEDING
                                                                             INDICTMENT
                                  - v. -
                                                                             S3 21 Cr . 249 (SHS)
             JAMES THOMAS,
                     a/k/a "Spazz,"
             DUVAUGHN WILSON ,
                     a/k/a "Dupree,"
             COURTNEY SCHLOSS, .
                     a/k/a "Bway,"
                     a/k/a "Balenci,"
             KEN ALEXANDER,
                     a/k/a "Ryu ,"
             ARGAM TAJ ,
                     a/k/a "Sour,"
             SAMUEL TAJ,
                     a/k/a "Sosa,"
             CHRISTOPHER MACHADO,
                     a/k/a "Chris Elite,"
             HARLIE RAMOS ,
                     a/k/a "White Girl," and
             JAMEL THOMAS
                     a/k/a "Mel,"

                                  Defendants .

             -   -   -    -   -   -   -   -   -   -   -   -   -       X

                                                                  COUNT ONE
                                      (Conspiracy to Commit Firearms Offenses)

                     The Grand Jury charges:

                                                                  OVERVIEW

                     1.           From at least in or about August 2020 , up to and

        including in or about April 2021 , JAMES THOMAS, a/k/a "Spazz ,"

        and COURTNEY SCHLOSS , a/k/a "Bwa y , a/k/a "Bal enc i," the

        defendants , used Georgia resident DUVAUGHN WILSON, a/k/a
           Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 2 of 36




"Dupree ," the defendant , as a "straw purchaser " to buy at least

87 firearms from at least six federal firearms licensees

("FFLs " ) in Georgia .      Initially, JAMES THOMAS coordinated

directly with WILSON to facilitate purchases for SCHLOSS and

others .     As the scheme progressed , SCHLOSS also placed orders

directly with WILSON.         Both JAMES THOMAS and SCHLOSS received

orders for specific firearms from customers in New York and

elsewhere , and collected payment for the firearms via mobile

banking application , wire payment , and cash .

      2.      JAMES THOMAS , a/k/a "Spazz," and COURTNEY SCHLOSS ,

a/k/a "Bway, a/k/a "Balen ci ," the defendants , then :         (i) sold and

transferred some of the firearms to New York residents who were

vis iting Georgia; and (ii) transported other firearms to New

York , by bus and other means , for resale .         JAMES THOMAS 's

customers for illegally trafficked firearms included New York

residents who were prohibited from possessing firearms because

they had previously been convicted of felonies.

     3.       COURTNEY SCHLOSS , a/k/a "Bway, a/k/a "Balenci," the

defendant, is a member of the Brooklyn-based gang known as the

"Blixky Gang," and in many cases , the individuals to whom

SCHLOSS transported and resold firearms were fellow Blixky Gang

members (the "Blixky Gang Members").           Indeed , on several

occasions , Blixky Gang Members including , KEN ALEXANDER , a/k/a

"Ryu," ARGAM TAJ, a/k/a "S our ," and SAMUEL TAJ , a/k/a "Sosa,"

                                        2
       Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 3 of 36




the defendants, assisted SCHLOSS in transporting the firearms

and, in some instances, resold the firearms themselves.

                     THE WILSON FIREARM PURCHASES

     4.    From at least in or about August 2020, up to and

including in or about April 2021 , DUVAUGHN WILSON, a/k/a

" Dupree ," the defendant , over the course of approximately 30

transactions , purchased dozens of firearms from multiple FFLs in

Georgia, that is, retailers licensed to sell firearms .          On each

occasion , WILSON filled out an ATF Form 4473 (Firearms

Transaction Record) attesting that he was the true

buyer/transferor of the firearms, and that he was not acquiring

the firearms on behalf of another person .       In truth and in fact,

however, WILSON was a "straw buyer" acting at the direction and

on behalf of JAMES THOMAS, a/k/a "Spazz," and COURTNEY SCHLOSS,

a/k/a "Bway," a/k/a "Balenci," the defendants , for whom WILSON

was purchasing the firearms.

     5.    On multiple occasions , JAMES THOMAS , a/k/a "Spazz,"

and COURTNEY SCHLOSS, a/k/a "Bwa y ," a/k/a "Balenci," the

defendants , coordinated in advance with each other and with

DUVAUGHN WILSON, a/k/a "Dupree," the defendant, to arrange

purchases of particular firearms, ammunition, and magazines.

During these conversations, JAMES THOMAS, SCHLOSS , WILSON, and

other co-conspirators , frequently used coded or slang terms t o

refer to the firearms , including "b l ixky , " "knock , " "knox,"

                                    3
       Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 4 of 36




"poles," " s it uations ," "televisi ons ," and "tvs."    JAMES THOMAS ,

SCHLOSS , WILSON , and other co-conspirators , also sometimes

referred to firearms using the names of famous athletes , in some

instances using jersey numbers as a reference to a caliber o r

model of firearm , such as using the name "Rondo"          the last name

of Rajon Rondo , an NBA basketball player who has traditionally

worn jersey number nine - to refer to a nine - millimeter caliber

firearm .   For example:

            a.   On or about October 10, 2020, SCHLOSS coordinated

with JAMES THOMAS for the purchase of a firearm, which JAMES

THOMAS referred to as a "Jordan."        SCHLOSS also requested a

smaller caliber handgun , which he referred to as a "small tv,"

from an FFL in Smyrna , Georgia (the "Smyrna FFL " ) .

Approximately one hour later, WILSON purchased three firearms

from the Smyrna FFL .

            b.   On or about October 13 , 2020 , JAMES THOMAS to ld

SCHLOSS , in sum and substance, that he was "about to go shopping

[for] TVs," and asked SCHLOSS what he "still need[ed] ."          SCHLOSS

responded by asking , in sum and substance , for a particular

firearm .   Approximately one hour later , WILSON purchased five

firearms from an FFL in Lilburn , Georgia (the "Lilburn FFL")

            c.   On or about November 3 , 2020 , JAMES THOMAS

received an orde r for a "rondo" with "free throws ," that is , a

nine - millimeter firearm with ammunition .

                                     4
          Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 5 of 36




      6.      On other occasions , JAMES THOMAS , a/k/a " Spazz ,"

COURTNEY SCHLOSS , a /k/a " Bway ," a/k/a "Balenci," and DUVAUGHN

WILSON , a/k/a "Dupree ," the defendants , communicated using

regular descriptions of firearms, including references to brand

names .     For example , on or about November 13 , 2020 , WILSON

texted SCHLOSS an invo ice for two Keltec firearms by referencing

"2 kec. "     The invoice also included references to a magazine , an

extended magazine , and a drum magazine.

      7.      JAMES THOMAS , a/k/a "Spazz," and COURTNEY SCHLOSS,

a/k/a "Bway," a/k/a "Balenci ," the defendants , made payments on

behalf of themselves and others through wire transfers and

mobile banking applications , and by cash .          For example , between

on or about November 30 , 2020 , and on or about December 3 , 2020 ,

WILSON purchased at least 11 firearms from two Georgia FFLs on

behalf of JAMES THOMAS and other s.         On or about December 2 ,

2020 , JAMES THOMAS coordinated a $1 , 185 wire payment from his

brother , JAMEL THOMAS , a/k/a "Mel ," the defendant , to WILSON .

Si milarly , on or about August 10 , 2020 , on or about October 5,

2020, on or about October 26 , 2020 , and on or about December 5 ,

2020 , WILSON received mobile banking application payments from

and on behalf of JAMES THOMAS , each corresponding with a

firearms purchase .

      8.      On at least three occasions , JAMES THOMAS , a/k/a

"Spazz," the defendant , accompanied DUVAUGHN WILSON , a/k/a

                                        5
        Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 6 of 36




" Dupree ," t he defendant , to Georgia FFLs during firearms

purchases.           For example :

                a.       on or about October 26 , 2020 , JAMES THOMAS

accompanied WILSON to the Lilburn FFL to obtain firearms for a

pre - arranged sale to a New York City area co - conspirator not

named here i n ("CC-1" ) .           As part of the arrangement , JAMES THOMAS

coordinated a mob i le banking application payment from CC -1 to

WILSON .    Upon entering the Lilburn FFL , JAMES THOMAS and WILSON

surveyed gun displays and l oitered in the store while looking at

their phones , until WILSON received a mobile banking payment

from CC - 1 .        While in the store , JAMES THOMAS handed cash to

WILSON before exiting the store to wait in the car .              When WILSON

attempted to pay for the firearms , he found that he did not have

enough cash .          WILSON then exited the store and walked to the car

where JAMES THOMAS was waiting , received additional cash , re -

entered the store , and completed his purchase of five firearms .

Later that day , WILSON purchased an additional four firearms

from the Smyrna FFL . The guns purchased by WILSON on or about

Octobe r 26 , 2020 , are depicted below :




                                             6
         Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 7 of 36




              b.   Approximately four days later , JAMES THOMAS

returned to New York City .       On or about January 6 , 2021 , New

York City Police Department ("NYPD" ) officers in Manhattan

seized one of the firearms purchased by WILSON on October 26 ,

2020 -    a SKYY Ind . Model CPX - 1 , nine - millimeter pistol , Serial

Number C030440 .

     9.       After acquiring firearms through DUVAUGHN WILSON ,

a/k/a " Dupree ," the defendant , JAMES THOMAS , a/k/a "Spazz," the

defendant :    (i) used buses to transport certain firearms to New

York for resale ; and (i i) transferred other firearms to COURTNEY

SCHLOSS , a/k/a "Bway," a/k/a "Balenci ," the defendant .          SCHLOSS

then transferred and sold , and attempted to transfer and sell ,

the firearms to other individuals, in many instances to the


                                       7
          Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 8 of 36




Blixky Gang Members , including but not limited to KEN ALEXANDER ,

a/k/a "Ryu," ARGAM TAJ, a/k / a "Sour," SAMUEL TAJ , a/k/a "Sosa,"

and CHRISTOPHER MACHADO, a/k/a "Chris Elite," the defendants.

                                        THE BLIXKY GANG

     10.        The "Blixky Gang " is a Brooklyn - based gang comprised

largely of aspiring rappers.                 Members of the Blixky Gang have

produced several music videos that appear on various social

media platforms , including YouTube.                While Blixky Gang Members

sometimes resell firearms obtained from COURTNEY SCHLOSS, a/k/a

"Bway,   11
              a/k/a "Balenci,      11
                                        the defendant , and others , in some

instances , Blixky Gang Members appear to maintain a stash of

firearms for use by the Blixky Gang, including for use in music

video production .             For example :

                a.         On or about October 14 , 2020 , in the vicinity of

Atlanta , Georgia, the Blixky Gang filmed a music video entitled

"Word to Folk         11
                           featuring among others individuals , SCHLOSS ,

ARGAM TAJ , a/k/a "Sour,           11
                                        and SAMUEL TAJ , a/k/a "Sosa," the

defendants.           The video was then uploaded to a popular video

streaming platform .             As depicted below , participants in the

video , are shown holding firearms , many of which appear to be

firearms purchased by DUVAUGHN WILSON , a/k/a "Dupree," the

defendant.           At various points in the video, participants

demonstrate that the guns are loaded by removing the magazines .




                                               8
       Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 9 of 36




                  b.   Simi larly , in or about mid - November 2020 , the

Blixky Gang produced a video entitled "Guns in the Booth ,"

which appears to have been filmed in New York , New York .         The

video was then uploaded to a popular video streaming platform .

In the video , ARGAM TAJ , a/k/a " Sour , " and CHRISTOPHER MACHADO ,

a/k/a "Chris Elite ," the defendants, and other individuals ,

brand i s h f irearms and -   as depicted below -    flash firearms and

stacks of United States currency .       At least one of the handguns

appears to be a firearm purchased by WILSON .




      11 .   Throughout the scheme , COURTNEY SCHLOSS , a/k/a "Bway ,"

a/k/a " Balenci ," the defendant , facilitated firearms purchases

for Blixky Gang Members .      For example , between on or about

October 24 , 2020 , and on or about October 27 , 2020 , SCHLOSS and


                                     9
      Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 10 of 36




KEN ALEXANDER , a/k/a "Ryu , " the defendant , discussed a possible

gun purchase.     ALEXANDER indicated that he was interested in "9

40 45 380 38 357 [and] 44 " caliber firearms .      After checking

with his " knock man ," JAMES THOMAS , a/k/a "Spazz ," the

defendant , SCHLOSS quoted a price for three nine - millimeter

handguns .    When ALEXANDER responded that he only wanted to

purchase one firearm , SCHLOSS stated that his rates were "based

off the bulk ," and declined to proceed with a single firearm

transaction .

     12 .    Beginning in or about December 2020 , COURTNEY SCHLOSS ,

a/k/a " Bway , " a/k/a "Balenci , " the defendant , also coordinated

firearm sales to Blixky Gang Members through a co - conspirator

not named herein ("CC - 2").   For example , on or about March 9,

2021 , SCHLOSS facilitated a sale of two firearms from CC - 2 to

Blixky Gang Members , one to CHRISTOPHER MACHADO , a/k/a "Chris

Elite ," the defendant , and another to ARGAM TAJ , a/k/a "Sour ,"

the defendant.     On or about April 29 , 2021 , the month after the

sale , a music video entitled "Real Disrespect ," which appears to

have been filmed in Brooklyn , New York , was uploaded to a

popular video streaming platform .      "Real Disrespect , " features

MACHADO , ARGAM TAJ , and SAMUEL TAJ , a/k/a "Sosa ," the defendant ,

as well as at least eight handguns and one rifle .        MACHADO and

ARGAM TAJ appear in the video with what appear to be the

firearms purchased from CC - 2.

                                   10
     Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 11 of 36




       TRANSPORTATION OF FIREARMS FROM GEORGIA TO NEW YORK

     13.     As alleged above, JAMES THOMAS, a/k/a "Spazz," and

COURTNEY SCHLOSS, a/k/a "Bway," a/k/a "Balenci," the defendants,

and various Blixky Gang Members, established a bus route from

Atlanta to New York as their main pipeline for transporting

firearms to New York.        From in or about August 2020 , up to in or

about April 2021, SCHLOSS, KEN ALEXANDER, a/k/a "Ryu," SAMUEL

TAJ, a/k/a "Sosa," CHRISTOPHER MACHADO, a/k/a "Chris Elite," and

HARLIE RAMOS, a/k/a "White Girl," the defendants, used buses and

rental cars to transport firearms between Georgia and New York.

     14.     During at least three of the trips from Georgia to New

York, northbound buses were stopped by police officers in South

Carolina.     For example:

             a.   On or about October 27, 2020, KEN ALEXANDER,

a/k/a "Ryu," the defendant, traveled from Atlanta to New York on

a bus that was stopped by police in Duncan, South Carolina.

During the bus stop, law enforcement officers seized two bags

containing firearms, including a Cobra, Denali,        .380 pistol,

Serial Number K26836, purchased one day earlier -on or about

October 26, 2020 -    by DUVAUGHN WILSON, a/k/a "Dupree," the

defendant.

             b.   On or about November 22, 2020, COURTNEY SCHLOSS,

a/k/a "Bway," a/k/a "Balenci," the defendant , and ALEXANDER,

with the assistance of ARGAM TAJ, a/k/a "Sour," and SAMUEL TAJ,

                                     11
      Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 12 of 36




a/k/a "Sosa ," the defendants , purchased bus tickets to travel

from Atlanta to New York , overnight from November 22 to November

23 , 2020 .    Prior to departing , SCHLOSS instructed HARLIE RAMOS ,

a/k/a "White Girl ," the defendant , to purchase a black backpack

(the " Backpack " ) and t - shirts for SCHLOSS.    SCHLOSS then placed

firearms in the bottom of the Backpack and concealed them with

the t - shirts .

              c.   On or about November 22 , 2020 , at approximately

8 : 00 p . m., SCHLOSS and ALEXANDER departed Atlanta.      At

approximately 12 : 00 a . m. on November 23 , 2020 , law enforcement

officers in South Carolina stopped the bus and confiscated the

Backpack , which contained five firearms and at least six

magazines , including a drum magazine .      An image of the seized

firearms and magazines is below:




              d.   During the bus stop , SCHLOSS texted ARGAM TAJ ,

who advised SCHLOSS to keep his firearms on his person in o rder


                                    12
      Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 13 of 36




to avoid detection and expressed con~ern that the po l ice might

find the firearms in the bags stored under the bus .

            e.    After the bus stop , SCHLOSS texted RAMOS and

ARGAM TAJ to inform them , in sum and substance , that the

"knocks , " i . e ., firearms , had been seized by law enforcement .

In response , RAMOS confirmed , in sum and substance , that SCHLOSS

had removed his fingerprints from the firearms .         SCHLOSS then

lamented that he had planned to profit from the sale of seized

guns , texting RAMOS that SCHLOSS had needed to "flip those

knocks. "   Simultaneously , ARGAM TAJ , in sum and substance ,

chastised SCHLOSS for not better concealing the firearms , and

also began coordinating for resupply .

            f.    On or about December 2 , 2020 , SCHLOSS and RAMOS

took a bus from Georgia to New York while transporting at least

one firearm.     In the course of the trip , the bus was stopped by

law enforcement officers in South Carolina .        During the stop ,

RAMOS offered to hide the firearm on her body , as she believed

it was less likely that the police would search her than

SCHLOSS .   SCHLOSS explained t o RAMOS that the police " pull the

bus every trip .      . right here .      . after the first boreder

[sic] crossed .      . So if they find something its federal. "




                                    13
           Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 14 of 36

-·

                                 THE GUN RECOVERIES

          15 .   Between in or about October 2020 , and in or about July

 2021 , law enforcement seized at least eight firearms purchased

 by DUVAUGHN WILSON , a/k/a "Dupree," the defendant , and three

 serialized gun boxes associated with those firearms , during law

 enforcement actions in New York , South Carolina , Virginia , and

 Georgia .       For example :

                 a.   On or about February 21 , 2021 , the NYPD seized a

 Taurus , PT22 . 22 caliber handgun , Serial Number 347842 (the

 "Taurus"), after a fleeing suspect discharged the Taurus three

 times at NYPD officers in the Bronx , New York .           The Taurus was

 purchased by WILSON in Georgia on or about September 6 , 2020 .

                 b.   On or about April 26, 2021 , an individual was

 shot in the ankle in the Bronx , New York by suspects who drove

 away from the shooting in a minivan.            The NYPD seized a Keltec ,

 Pl 7 ,   . 22 caliber pistol , Serial Number G3C5 l     ( the "Kel tee") ,

 from the minivan , which crashed a short distance from the

 shooting scene .       The Keltec was purchased by WILSON in Georgia

 on or about October 11 , 2020 .

                 c.   On or about July 6 , 2021, members of the New

 York/New Jersey Regional Fugitive Task Force seized four

 firearms , including a Smith        &   Wesson . 40 caliber pistol , Serial

Number FCN1259 (the " Smith & Wesson " ) , while executing a search

warrant in connection wi t h the arrest of a suspect wanted for a

                                          14
          Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 15 of 36




homi c i de committed in Brooklyn , New York .       The Smit h & Wesson

was purchased by WI LSON in Georgia on or about September 22 ,

2020 .

                             STATUTORY ALLEGATIONS

         16 .   From at least i n or about August 2020 , up to and

includ i ng in or about April 2021 , in the Southern District of

New York and elsewhere , JAMES THOMAS , a/k/a " Spazz ," DUVAUGHN

WILSON , a/k/a " Dupree ," COURTNEY SCHLOSS , a/k/a " Bway ," a/k/a

" Balenci ," KEN ALEXANDER , a/k/a "Ryu ," ARGAM TAJ , a/k/a "Sour ,"

SAMUEL TAJ , a/k/a " Sosa ," CHRISTOPHER MACHADO , a/k/a " Chris

Elite ," HARLIE RAMOS , a/k/a "White Girl ," and JAMEL THOMAS ,

a/k/a "Mel ," the defendants , and others known and unknown ,

wi llfu l ly and knowingly combined , conspired , confedera ted , and

agreed together and with each other to commit an offense against

the United States , to wit , trafficking in firearms , in violation

of Title 18 , United States Code , Section 922 (a) ( 1) (A) , and

t r ansporting into or receiving in the state of residence of the

transporter or receiver , firearms purchased or acquired outside

of the state of residence of the transporter or rece i ver , i n

violation of Title 18 , United States Code , Section 922(a) (3) .

         17 .   It was part and object of the conspiracy that JAMES

THOMAS , a/k/a "Spazz ," DUVAUGHN WILSON , a/k/a " Dupree ," COURTNEY

SCHLOSS , a/k/a " Bway ," a/k/a " Balenci ," KEN AL EXANDER , a/k/a

" Ryu ," ARGAM TAJ , a /k/a " Sour ," SAMUEL TAJ , a/k/a " So s a ,"

                                       15
      Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 16 of 36




CHRISTOPHER MACHADO , a/k/a "Chris Elite ," HARLIE RAMOS , a/k/a

" White Girl, " and JAMEL THOMAS , a/k/a "Mel," the defendants, and

others known and unknown , not being licensed importers , licensed

manufacturers , and licensed dealers of firearms within the

meaning of Chapte r 44, Title 18 , United State Code , would and

did wil l fully and knowingly engage in the business of dealing in

firearms , and in the course of such business would and did ship ,

transport , and receive firearms in interstate and foreign

commerce , in violation of Title 18, United States Code , Section

922(a) ( 1) (A).

      18.   It was further a part and object of the conspiracy

that JAMES THOMAS , a/k/a "Spazz," DUVAUGHN WILSON , a/k/a

"Dupree," COURTNEY SCHLOSS , a/k/a "Bwa y ," a/k/a "Balenci," KEN

ALEXANDER , a/k/a "Ryu," ARGAM TAJ , a/k/a "S our ," SAMUEL TAJ ,

a/k/a "Sosa," CHRIS TOPHER MACHADO , a/k/a "Chris Elite ," HARLIE

RAMOS , a/k/a "White Girl ," and JAMEL THOMAS , a/k/a "Mel," the

defendants , and others known and unknown , not being licensed

importers, licensed manufacturers , and licensed dealers of

firearms within the meaning of Chapter 44, Title 18 , United

States Code , willfully did transport into and receive in the

state o f residence of the transporter and receiver , firearms

purchased or otherwise obtained outside of the state of

residence of the transporter and receiver , in violation of Title

18 , Un it ed States Code , Section 922 (a) (3) .

                                     16
           Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 17 of 36


·-
                                     Overt Acts

          19.      In furtherance of the conspiracy and to effect the

     illegal objects thereof , the following overt acts , among others ,

     were commi tted in the Southern District of New York and

     elsewhere :

                   a.   Between on or about August 9 , 2020 , and on or

     about August 12 , 2020 , JAMES THOMAS , a/k/a " Spazz ," the

     defendant , traveled round - trip by bus between New York , New York

     and Atlanta , Georgia , for the purpose of obtaining firearms .

                   b.   On or about August 10, 2020 , JAMES THOMAS sent

     DUVAUGHN WILSON , a/k/a "Dupree," $905 via a mobile banking

     application as payment for firearms.

                   c.   On or about August 11 , 2020 , DUVAUGHN WILSON,

     a/k/a " Dupree ," the defendant , purchased four firearms from the

     Smyrna FFL~ in connection with which he completed an ATF Form

     4473 on which he f alsely stated that he was the "actual

     transferee/buyer" of the firearms.

                   d.   On or about September 9 , 2020 , COURTNEY SCHLOSS ,

     a/k/a " Bway ," a/k/a "Balenci," the defendant , sent text messages

     to SAMUEL TAJ , a/k/a " Sosa ," the defendant , informing SAMUEL

     TAJ , in sum and substance , that SCHLOSS had "knocks coming to

     town ," and instructing SAMUEL TAJ to " get orders " and " see who

     want[s] what ."




                                         17
           Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 18 of 36

·-

                     e.    On or about October 3 , 2020 , SAMUEL TAJ traveled

     by rental car from New York to Georgia in order to , among other

     things , obta i n a firearm from SCHLOSS .

                     f.    On or about October 13 , 2020 , CHRISTOPHER

     MACHADO , a/k/a " Chris Elite ," the defendant , solic i ted the sale

     of a f i rearm from SCHLOSS by text message .

                     g.    On or about October 26 , 2020 , JAMES THOMAS

     accompanied WILSON to the Lilburn FFL , where WILSON purchased

     five firearms , in connection with which he completed an ATF Form

     4473 on which he falsely stated that he was the "actual

     transferee/buyer " of the firearms .

                     h.    On or about November 22 , 2020 , SCHLOSS and KEN

     ALEXANDER , a/k/a " Ryu, " the defendant , with the assistance of

     SAMUEL TAJ and ARGAM TAJ , a/k/a " Sour ," the defendant , purchased

     bus tickets and traveled from Atlanta , Georgia to New York , New

     York , while transporting at least five firearms and six

     magaz i nes .

                     i .   On or about December 2 , 2020 , JAMEL THOMAS , a/k/a

     "Mel ," the defendant, sent WILSON a wire payment in the amount

     of $1 , 185 from a check cashing vendor on West 116 th Street in New

     York , New York , as payment for firearms purchased by WILSON .




                                            18
     Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 19 of 36




            j .   On or about December 2 , 2020 , SCHLOSS and HARLIE

RAMOS , a/k/a "White Girl ," the defendant , traveled by bus from

Atlanta , Georgia to New York , New York , while transporting at

least one firearm .

            k.    In or about March 2021 , SCHLOSS facilitated the

sale of two firearms -     one to ARGAM TAJ and one to MACHADO .

             (Title 18 , United States Code , Section 371.)

                               COUNT TWO
                           (Gun Trafficking)

     The Grand Jury further charges :

     20 .   The allegations contained in paragraphs 1 through 15

of this Superseding Indictment are repeated and realleged as if

fully set forth herein .

     21 .   From at least in or about August 2020 , up to and

including in or about April     2021 , in the Southern District of

New York and elsewhere , JAMES THOMAS, a/k/a "Spazz," DUVAUGHN

WILSON , a/k/a "Dupree ," COURTNEY SCHLOSS , a/k/a " Bway ," a/k/a

"Ba lenci ," KEN ALEXANDER , a/k/a " Ryu ," ARGAM TAJ , a/k/a "Sour ,"

SAMUEL TAJ, a/k/a " Sosa ," CHRISTOPHER MACHADO , a/k/a " Chris

Elite ," HARLIE RAMOS , a/k/a "White Girl ," and JAMEL THOMAS ,

a/k/a "Mel ," the defendants , not being licensed importers ,

licensed manufacturers , and licensed dealers of firearms within

the meaning of Chapter 44 , Title 18, United State Code , would

and did willfully and kn ow ingly engage in the business of


                                   19
      Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 20 of 36




dealing i n firearms , and i n the course of such business would

and did ship , transport , and receive firearms in interstate and

foreign commerce , and travel interstate , in violation of Title

18 , United States Code , Sections 922 (a) ( 1) (A) , to wit , the

defendants worked together to purchase and otherwise obtain

firearms in Georgia for resale in , among other places , Georgia

and New York .

            (Title 18 , United States Code , Sections 922 (a) (1 ) (A) ,
                               92 4 (a) ( 1) , and 2 . )

                           COUNT THREE
    (Interstate Travel With Intent to Commit Gun Trafficking)

     The Grand Jury further charges :

     22 .    The allegations contained in paragraphs 1 through 15

of this Superseding Indictment are repeated and realleged as if

fully set forth herein .

     23 .    From at least in or about August 2020 , up to and

including in or about April 2021 , in the Southern Dis t rict of

New York and elsewhere , JAMES THOMAS , a/k/a "Spazz ," DUVAUGHN

WILSON , a/k/a "Dupree ," and COURTNEY SCHLOSS , a/k/a " Bway ,"

a/k/a " Balenci ," the defendants , with the intent to engage in

conduct that constitutes a violation of Title 18 , United States

Code , Section 922 (a) (1) (A) , traveled from one state into another

state , and acquired , and attempted to acquire , a firearm in such

ot h er state , t o wit , JAMES THOMAS and SCHLOSS , with the

assistance of WI LSON , made bus trips between New York and

                                     20
         Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 21 of 36




Georgia for the purpose of acquiring firearms , with the intent

that the firearms be illegally resold in New York .

               (Title 18 , United States Code , Sections 924(n) and 2.)

                             FORFEITURE ALLEGATION

         24.    As a result of committing the offenses alleged in

Counts One, Two , and Three of this Superseding Indictment , JAMES

THOMAS , a/k/a "Spazz," DUVAUGHN WILSON , a/k/a "Dupree," COURTNEY

SCHLOSS, a/k/a "Bwa y ," a/k/a "Balenc i," KEN ALEXANDER, a/k/a

"Ryu ," ARGAM TAJ , a/k/a "S our ," SAMUEL TAJ , a/k/a " Sosa ,"

CHRISTOPHER MACHADO , a/k/a " Chr is Elite ," HARLIE RAMOS , a/k/a

"White Gir l," and JAMEL THOMAS , a/k/a "Mel," the defendants ,

shall forfeit to the United States , pursuant to Title 18 , United

States Code , Section 924(d) (1) and Title 28 , United States Code ,

Section 2461(c ) , any and all firearms and ammunition involved in

or used in said offenses , including but not limited to :

                a.   A Charter Arms , UC Lite ,    . 38 caliber revolver ,

Serial Number 19F00553 , purchased by WILSON on or about August

11 , 2020 , from the Smyrna FFL ;

                b.   A Cobra , C22M ,   . 22 caliber pistol , Ser ial Number

124198 , purchased by WILSON on or about August 11 , 2020 , from

the Smyrna FFL and seized by the NYPD on or about November 24 ,

2020 ;




                                         21
      Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 22 of 36




           c.      A Cobra , BBG ,   . 380 pistol , Serial Number

CT232503 , purchased by WILSON on or about August 11 , 2020, from

the Smyrna FFL ;

           d.      A Cobra , BBG ,   . 380 pistol , Serial Number

CT232505 , purchased by WILSON on or about August 11 , 2020 , from

the Smyrna FFL ;

           e.      A Cobra , BBG9, nine-millimeter pistol , Serial

Number BT014228 , purchased by WILSON on or about August 17,

2020 , from the Smyrna FFL;

           f.      A Ruger , LCP ,   . 380 pistol , Serial Number

372367060 , purchased by WILSON on or about August 17, 2020 , from

the Smyrna FFL ;

           g.      A Ruger, LCP ,    . 380 pistol, Serial Number

372367860 , purchased by WILSON on or about August 17, 2020, from

the Smyrna FFL ;

           h.      A Ruger, LCP II ,    . 22 caliber firearm, Serial

Number 380712905 , purchased by WILSON on or about August 17.

2020 , from the Smyrna FFL, and seized by the NYPD on or about

December 3 , 2020 ;

           i.      An Armscor Model 200 ,    . 38 caliber firearm, Serial

Number RIA2214915 , purchased by WILSON or about August 18 , 2020 ,

from an FFL in Jonesboro , Georgia (the "Jonesboro FFL " ) , and

seized by the NYPD on or about November 20 , 2020 ;




                                       22
         Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 23 of 36




              j .    A Cobra , BBG380 ,    . 380 pistol , Serial Number

BT0 1 4895 , purchased by WILSON on or about August 18 , 2020 , from

t h e Smyrna FFL ;

              k.     A Heritage MFG , Rough Rider ,        . 22 caliber

revolver , Serial Number TL0D0427 , purchased by WILSON on or

about August 18 , 2020 , from the Jonesboro FFL ;

              1.     A Cobra , BBG9SB , nine - millimeter pistol , Serial

Number BT014229 , purchased by WILSON on or about August 28 ,

2020 , from the Smyrna FFL ;

              m.     A Cobra , CL22MBP,        . 22 caliber pistol , Serial

Number 122654 , purchased by WILSON on or about August 28 , 2020 ,

from the Smyrna FFL , and seized by the NYPD on or about May 17 ,

2021 ;

              n.     A Cobra , BBGS380SB ,       . 380 pistol , Serial Number

BT014893 , purchased by WILSON on or about August 28 , 2020 , from

the Smyrna FFL ;

              o.     A SOS , 1911Al ,   . 45 caliber pistol , Serial Number

T0620 - 20215136 , purchased by WILSON on or about August 28 , 2020 ,

from the Smyrna FFL ;

              p.     A Zastava , M70,     . 32 caliber pistol , Serial Number

C- 204095 , purchased by WILSON on or about August 29 , 2020 , from

an FFL in Gainesville , Georgia ( " Gainesville FFL - 1 " ) ;




                                          23
      Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 24 of 36




           q.     A Zastava , M70 ,      . 32 caliber pistol , Serial Number

C- 267198 , purchased by WIL SON on or about August 29 , 2020 , from

Gainesville FFL - 1 ;

            r .   A SAR Arms , CM9 , nine - millimeter pisto l, Serial

Number T1102-20BD50841, purchased by WILSON on or about

September 5 , 2020 , from the Smyrna FFL ;

           s.     A Davis IND , D32 ,         . 32 caliber pistol , Serial

Number 132381 , purchased by WILSON on or about September 5 ,

2020 , from the Smyrna FFL ;

           t .    A Bond Arms , Roughneck ,         . 357 pistol , Serial

Number 226014 , purchased by WILSON on or about September 5 ,

2020 , from the Smyrna FFL;

           u.     A SCCY IND , CPX-1 , nine-millimeter pistol , Serial

Number C010600 , purchased by WILSON on or about September 5 ,

2020 , from the Smyrna FFL ;

           v.     A SCCY IND, CPX - 1 , nine-millimeter pistol , Serial

Number C010540 , purchased by WILSON on or about September 5 ,

2020 , from the Smyrna FFL ;

           w.     A Ruger , LCP ,   . 380 pistol , Serial Number

372374853 , purchased by WILSON on or about September 6 , 20 2 0 ,

from an FFL in Lawrenceville , Georgia (the " Lawrenceville FFL " ) ;

           x.     A Taurus , PT - 22 ,   . 22 caliber pistol , Serial

Number 34784Z , purchased by WILSON on or about September 6 ,




                                         24
        Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 25 of 36




2020 , from the Lawrencevi lle FFL , and seized by the NYPD on or

about February 21 , 2021 ;

               y.     A SCCY IND , CPX - 2 , nine - millimeter pistol , Serial

Number C010836 , purchased by WILSON on or about September 6 ,

2020 , from the Lilburn FFL ;

               z.     A Ruger , Ruger - 57 , 5 . 7 pistol , Serial Number 641-

64925 , purchased by WILSON on or about September 7 , 2020 , from

the Lilburn FFL ;

               aa.    A SCCY IND , CPX-1 , nine - millimeter pistol , Serial

Number C011484 , purchased by WILSON on or about September 7 ,

2020 , from the Lilburn FFL ;

               bb.    A Taurus , PT22 ,   .22 caliber pistol , Serial Number

88335Z , purchased by WILSON on or about September 20 , 2020 , from

the Lawrenceville FFL ;

               cc.    A Ruger , EC9S, nine - millimeter pistol , Serial

Number 457 - 88944, purchased by WILSON on or about September 20,

2020 , from the Lawrenceville FFL ;

               dd .   A Taurus , G3C , nine - millimeter pistol , Serial

Number ABJ898293 , purchased by WILSON on or about September 22 ,

2020 , from a second FFL in Gainesville , GA ("Gainesville

FFL - 2 " );

               ee .   A Taurus , G2C , nine - millimeter pistol , Serial

Number ABJ939042 , purchased by WILSON on or about September 22,

2020 , from Gainesville FFL - 2 ;

                                          25
      Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 26 of 36




            ff.    A Taurus , G3C, nine - millimeter pistol , Serial

Number ABJ900506 , purchased by WILSON on or about September 22 ,

2020 , from Gainesville FFL - 2 ;

           gg.     A Smith & Wesson , SD40 ,    . 40 caliber pistol ,

Serial Number FCN1259 , purchased by WILSON on or about September

22 , 2020 , from Gainesville FFL - 2 , and seized by the New York/New

Jersey Regional Fug i tive Task Force on or about July 6 , 2021 ;

           hh.     A Taurus, G2S , nine - millimeter pistol , Serial

Number TLS32776 , purchased by WILSON on or about October 5 ,

2020 , from an FFL in Flowery Branch , Georgia ("the "Flowery

Branch FFL " );

           ll.     A Taurus PT740 SLIM ,     . 40 caliber pistol , Serial

Number SES47358 , purchased by WILSON on or about October 5 ,

2020 , from the Flowery Branch FFL ;

            jj.    A Bersa Thunder . 380 caliber pistol , Serial

Number 647692 , purchased by WILSON or about October 5 , 2020 ,

from the Flowery Branch FFL ;

            kk.    A Rohm , RGl0 ,   .22 caliber revolver , Serial Number

550588 , purchased by WILSON on or about October 10 , 2020 , from

the Smyrna FFL ;

           11 .    A D' Armes , Court 9 ,   . 765 pistol , Serial Number

71582 , purchased by WI LSON on or about October 10 , 2020 , from

the Smyrna FFL ;




                                       26
      Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 27 of 36




              mm .   A Norinco 213 , nine-millimeter pistol , Serial

Number 400736 , purchased by WILSON or about October 10 , 2020 ,

from the Smyrna FFL, and seized by the Spartanburg County

Sherriff ' s Office in Duncan , South Carolina , on or about October

14 , 2020 ;

              nn .   A Century Arms , CZ50 ,       . 32 caliber pistol , Serial

Number B17674 , purchased by WILSON on or about October 11 , 2020 ,

from the Lilburn FFL ;

              oo .   A Keltec P17 ,     .22 caliber firearm , Serial Number

G3C22 , purchased by WILSON on or about October 11 , 2020 , from

the Lilburn FFL , and seized by the City of Wellford Police

Department in South Carolina , on or about November 22 , 2020 ;

              pp.    A Zastava , M70-1 ,       . 765 pistol , Serial Number

M70191443 , purchased by WILSON on or about October 11 , 2020 ,

from the Lilburn FFL ;

              qq .   A Gretna Gunworks , P- 10 ,      .380 pistol , Serial

Number 15975 , purchased by WILSON on or about October 11 , 2020 ,

from the Lilburn FFL ;

              rr.    A SCCY IND , CPX - 1 , nine - millimeter pistol , Serial

Number C023602 , purchased by WILSON on or about October 12 , 2020

from the Lilburn FFL , and seized by the City of Wellford Police

Department in South Carolina , on or about November 22 , 2020 ;

              ss .   A Keltec , P17 ,   .22 caliber p i stol , Serial Number

G3C51 , purchased by WILSON on or about October 12 , 2020 , from

                                          27
         Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 28 of 36




the Lilbu r n FFL , and seized by the NYPD on or about April 26 ,

2021 ;

              tt .   A Ruger , LCP,   . 380 pistol , Serial Number

3723681998 , purchased by WILSON on or about October 12 , 2020 ,

from the Lilburn FFL;.

              uu .   A SCCY IND, CPX-2, nine - millimeter pistol , Serial

Number C019055 , purchased by WILSON on or about October 13 ,

2020 , from the Lilburn FFL;

              vv.    A SCCY IND, CPX-2 , nine - millimeter pistol, Serial

Number 868611 , purchased by WILSON on or about October 13 , 2020 ,

from the Lilburn FFL ;

              ww .   A Keltec , P3AT ,   . 380 pistol , Serial Number D5H68 ,

purchased by WILSON on or about October 13 , 2020 , from the

Lilburn FFL ;

              xx.    A Keltec , P3AT ,   . 380 firearm , Serial Number

D5H47, ptirchased by WILSON on or about Octobe r 13 , 2020, from

the Lilburn FFL , and seized by the City of Wellford Police

Department in South Carolina , on or about November 22 , 2020 ;

              yy .   A SCCY IND, CPX - 2 , nine-millimeter pistol , Serial

Number C019857 , purchased by WILSON or about October 13, 2020 ,

fr om the Lilburn FFL, and seized by the NYPD on or about June

16 , 2021 ;




                                         28
      Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 29 of 36




           zz .    A GSG , Firefly ,    . 22 caliber pistol , Serial Number

F452939 , purchased by WILSON on or about October 15 , 2020 , from

the Smyrna FFL ;

           aaa. A Rohm , RGl0 ,    . 22 caliber revolver , Serial Number

1306647 , purchased by WILSON on or about October 15, 2020 , from

the Smyrna FFL ;

           bbb. A Cobra , BBG9,        .89 pistol , Serial Number

CT231399 , purchased by WILSON on or about October 15 , 2020, from

the Smyrna FFL;

           ccc . A Cobra , BBG9 , nine - millimeter pistol , Serial

Number BT015453 , purchased by WILSON on or about October 15 ,

2020 , from the Smyrna FFL;

           ddd. A Cobra , Denali ,       . 380 pistol , Serial Number

K26836 , purchased by WILSON on or about October 26 , 2020 , from

the Lilburn FFL , and seized by the Duncan Police Department in

Duncan , South Carolina , on or about October 27, 2020 ;

           eee. A Jimenez , J . A . T- 380 ,   . 380 pistol, Serial Number

431278 , purchased by WILSON on or about October 26 , 2020 , from

the Lilburn FFL ;

           fff. A SCCY IND , CPX - 1 , nine-millimeter pistol , Serial

Number 893910 , purchased by WILSON on or about October 26 , 2020 ,

from the Lilburn FFL;




                                        29
      Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 30 of 36




           ggg . A SCCY IND , CPX - 2 , nine - millimeter pistol , Serial

Number 920878 , purchased by WILSON on or about October 26 , 2020,

from the Lilburn FFL ;

           hhh . A SCCY IND , CPX - 2 , nine - millimeter pistol , Serial

Number C031938 , purchased by WILSON on or about October 26 ,

2020 , from the Lilburn FFL ;

           i i i. A GSG , Firefly ,    . 22 caliber pistol , Serial Number

F456008 , purchased by WILSON on or about October 26 , 2020 , from

the Smyrna FFL ;

           jjj . A SCCY IND , CPX - 1 , nine - millimeter pistol , Serial

Number C030440 , purchased by WILSON on or about October 26,

2020 , from the Smyrna FFL , and seized by the NYPD on or about

January 6 , 2021 ;

           kkk . A Ruger ,   LCP ,   . 380 pistol , Serial Number 372 -

98955 , purchased by WILSON on or about October 26 , 2020 , from

the Smyrna FFL ;

           111. A Smith & Wesson , M&P 40,        .40 caliber pistol ,

Serial Number HWK3384 , purchased by WILSON on or about October

26 , 2020 , from the Smyrna FFL ;

           mmm. A Ruger , LCP ,      . 380 pistol , Serial Number 374 -

04787 , purchased by WILSON on or about October 29 , 2020 , from

the Smyrna FFL ;




                                       30
      Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 31 of 36




              nnn . A Zastava , M88A , nine - millimeter pistol , Serial

Number M88A03414 , purchased by WILSON on or about October 29 ,

2020 , from the Smyrna FFL ;

              ooo . A Talon , T200 , nine - millimeter pistol , Serial

Number 00286 , purchased by WILSON on or about October 29 , 2020 ,

from the Smyrna FFL ;

              ppp . A Glock , Inc . 17 , nine-millimeter pistol , Serial

Number BRCV680 , purchased by WILSON or about November 5, 2020 ,

from Gainesville FFL-2 , and seized by the Bureau of Alcohol ,

Firearms , Tobacco, and Explosives ("ATF " ) on or about December

16 , 2020 ;

              qqq . A Ruger 57 , 5 . 7 pistol , Serial Number 641-69441 ,

purchased by WILSON on or about November 30 , 2020 , from the

Smyrna FFL ;

              rrr. A Cobra , CL22LBR ,     .22 caliber pistol , Serial

Number 123705 , purchased by WILSON on or about December 1 , 2020 ,

from the Smyrna FFL ;

              sss . A Davis IND, D22 ,     . 22 caliber pistol , Serial

Number 301987 , purchased by WILSON on or about December 1 , 2020 ,

from the Smyrna FFL ;

              ttt . A Cobra , Derringer ,    .38 caliber pistol , Serial

Number BT032289 , purchased by WILSON on or about December 1 ,

2020 , from the Smyrna FFL;




                                      31
     Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 32 of 36




          uuu . A Jimenez , JA380 ,     .380 pistol , Serial Number

458611 , purchased by WILSON on or about December 2 , 2020 , from

the Lilburn FFL ;

          vvv. A Jimenez , JA380 ,      .380 pistol, Serial Number

458571 , purchased by WILSON on or about December 2 , 2020 , from

the Lilburn FFL ;

          www. A Jimenez , JA380 ,      . 380 pistol , Serial Number

458613 , purchased by WILSON on or about December 2 , 2020 , from

the Lilburn FFL ;

          xxx . A Jimenez , JA380 ,     . 380 pistol , Serial Number

45614 , purchased by WILSON on or about December 2 , 2020 , from

the Lilburn FFL ;

          yyy . A SCCY IND , CPX - 2 , nine-millimeter pistol , Serial

Number C055788 , purchased by WILSON on or about December 2 ,

2020 , from the Lilburn FFL ;

           zzz. A SCCY IND , CPX - 2 , nine-millimeter pistol , Serial

Number C055746 , purchased by WILSON on or about December 2 ,

2020 , from the Lilburn FFL ;

          aaaa .      A Walther , PK380 ,    . 380 pistol , Serial Number

WB148260 , purchased by WILSON on or about December 2 , 2020 , from

the Lilburn FFL ;

          bbbb .      A Phoenix Arms Co ., HP25A ,     . 25 caliber

pistol , Serial Number 4250780 , purchased by WILSON on or about




                                   32
         Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 33 of 36

•


    December 15, 2020 , from the Smyrna FFL , and seized by the ATF on

    or about December 16 , 2020 ;

               cccc .     A Glo ck 17 , nine - mi llimeter pistol , Serial

    Number BSHK084 , purchased by WILSON on or about March 2 , 2021 ,

    from a third FFL in Gainesville , Georgia ("Gainesville FFL - 3 " ) ,

    and seized by the ATF on or about April 21 , 2021 ;

               dddd .     A Radical Firearms , RF-15 ,    . 223 pistol ,

    Serial Number 20 - 063415 , purchased by WILSON on or about April

    9 , 2021 , from the Flowery Branch FFL , and seized by the ATF on

    or about April 21 , 2021 ;

               eeee .     A Smith & Wesson , SD40VE ,    . 40 caliber

    pistol , Serial Number FBX2833, purchased by WILSON ;

               ffff .     A SCCY IND, CPX , nine - millimeter pistol ,

    Serial Number C011464 , purchased by WILSON ;

              gggg .      A SCCY IND , CPX2 , nine-millimeter pistol ,

    Serial Number 951562 , purchased by WILSON ;

              hhhh .     A SCCY IND , CPX , nine - millimeter pistol ,

    Serial Number 940750 , purchased by WILSON ;

              iiii.      A Taurus , TCP,    . 380 pistol , Serial Number

    1D048654 , purchased by WILSON ;

               jjjj .     One high capacity Glock . 40 caliber

    magazine , seized by the City of Wellford Police Department in

    South Carolina , on or about November 22 , 2020 ;




                                       33
      Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 34 of 36




              kkkk .         One high - capacity Glock nine-millimeter drum

magazine, seized by the City of Wellford Police Department in

South Carolina, on or about November 22 , 2020;

              1111.          Four assorted S&W pistol magazines, seized

by the City of Wellford Police Department in South Carolina , on

or about November 22, 2020 ;

              mmmm .         34 rounds of Sig Saur nine-millimeter

Ammunition, seized from WILSON by the ATF on or about December

16 , 2020 ;

              nnnn.          One Glock magazine, seized from WILSON by

the ATF on or about December 16 , 2020;

              0000.          One Glock 50 round drum magazine, seized

from WILSON by the ATF on or about December 16, 2020;

              pppp.          Two drum magazines , seized from WILSON by

the ATF on or about April 21, 2021 ; and

              qqqq.          Two nine - millimeter magazines, seized from

WILSON by the ATF on or about April 21, 2021 .

                            Substitute Assets Provision


      25.     If any of the above - described forfeitable property , as

a result of any act or omission of the defendants:

                       a.    cannot be located upon the exercise of due

diligence ;




                                         34
              Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 35 of 36

.   .   .
                         b.    has been transferred or sold to , or

        deposited with , a third person ;

                         c.    has been placed beyond the jurisdiction of

        the Court ;

                         d.    has been substantially diminished in value;

        or

                         e.    has been commingled with other property

        which cannot be subdivided without difficulty;

        it is the intent of the United States , pursuant to Title 21 ,

        United States Code , Section 853(p) and Title 28 , United States

        Code , Section 246l(c) , to seek forfeiture of any other property

        of the defendants up to the value of the above forfeitable

        property.

                      (Title 18 , United States Code , Section 924 ;
                    Title 21 , United States Code , Section 853 ; and
                     Title 28 , United States Code, Section 2461 . )




                                                 AUDREY STRAUSS
                                                 United States Attorney




                                            35
Case 1:21-cr-00249-SHS Document 40 Filed 08/04/21 Page 36 of 36   -
            Fo rm No . USA- 33 s - 274    (Ed . 9 - 25 - 58)


                UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK


                  UNITED STATES OF AMERICA

                                  v.

             JAMES THOMAS, a/k/a "Spazz,"
           DUVAUGHN WILSON, a/k/a "Dupree,"
   COURTNEY SCHLOSS, a/k/a "Bway," a/k/a "Balenci , "
              KEN ALEXANDER, a/k/a "Ryu,"
                ARGAM TAJ, a/k/a "Sour,"
                SAMUEL TAJ, a/k/a "Sosa,"
      CHRISTOPHER MACHADO, a/k/a "Chris Elite , "
         HARLIE RAMOS, a/k/a "White Girl," and
               JAMEL THOMAS, a/k/a "Mel,"


                                                Defendants.



               SEALED SUPERSEDING INDICTMENT

                     S3 21 Cr . 249       (S HS)

             ( 1 8 U. S . C . §§ 37 1, 922 (a) ( 1 ) (A) ,
                  924(a) ( 1 ) , 924(n) , and 2 . )

                                   STRAUSS



                                                1/




                                  36
